Citation Nr: 1730494	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  14-07 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss from July 9, 2008 and in excess of 10 percent from June 1, 2010.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in part, granted service connection for bilateral hearing loss, and assigned a noncompensable evaluation.  The Veteran filed a timely notice of disagreement (NOD) in June 2010.  

In August 2010, the RO granted the Veteran an increased 10 percent evaluation for bilateral hearing loss, effective June 1, 2010.  As the August 2010 rating decision did not grant the maximum benefit sought on appeal, the Board will consider whether increased ratings are warranted. 

In October 2016, the Veteran testified at a Travel Board hearing before the undersigned Veteran's Law Judge at the RO in San Antonio, Texas.  A transcript of the hearing is associated with the claims file.  After the hearing, the Veteran submitted additional evidence and waived initial RO consideration. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of a total disability rating has been raised by the record in the October 2016 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that a higher rating is warranted for his bilateral hearing loss.  Specifically he states that he has difficulty understanding people and due to his hearing loss, he mispronounces words.  See October 2016 hearing testimony.  

The Board sincerely regrets additional delay, but finds that it is necessary to remand the case to ensure that the Veteran is afforded every possible consideration upon which to decide his claim. 

The Veteran testified that he had had an audiogram performed several months prior to his hearing.  See October 2016 hearing testimony.  The Veteran's VA treatment records reflect that he had an audiogram in connection with a March 2016 audiology consult.  The examiner noted that that there were no significant changes since the previous audiogram and further noted to "see audiogram display under tools menu for audiometric results."  See March 2016 Audie L. Murphy Memorial VAMC treatment records in Virtual VA.  

The audiogram associated with the March 2016 consult has not been made a part of the Veteran's electronic claims file.  While the June 2016 supplemental statement of the case (SSOC) reflects that treatment records from the Audie L. Murphy Memorial VAMC for the period of September 2011 through May 2016 were considered, it is not clear from the record that the RO reviewed the March 2016 audiogram.  Furthermore, because the audiogram has not been made a part of the record, the Board is not able to review the audiogram while the case is on appeal. 

Therefore, the Board remands the case in order to obtain the audiogram associated with the March 2016 audiology consult and associate the audiogram with the Veteran's electronic claims file. 

In addition, the record reflects that the Veteran was awarded Social Security Administration (SSA) disability benefits.  However, the SSA records do not appear to have been associated with the Veteran's claims file.  VA has a duty to obtain SSA records where it has notice of an application for Social Security disability benefits.  Cohen v. Brown, 10 Vet. App. 128, 151 (1997) (noting that "VA has a duty to assist in gathering social security records when put on notice that the veteran is receiving social security benefits").  

Therefore, the Board also remands the case in order to obtain the Veteran's Social Security Administration disability records and associate the records with the Veteran's electronic claims file. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the audiogram associated with the March 2016 audiology consult at the Audie L. Murphy Memorial VAMC and associate the audiogram with the Veteran's electronic claims file.

2.  Obtain the Veteran's Social Security Administration disability benefits records and associate the records with the Veteran's electronic claims file. 

3.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




